IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           July 30, 2008

                                       No. 08-40671                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,
v.

COLIN JOHN NICKERSON,

                                                  Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:08-CR-059(08)


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       On July 2, 2008, Colin John Nickerson was detained by the district court
pending his trial on an indictment for violation of 21 U.S.C. §§ 841(a)(1) & 846
and 18 U.S.C. § 2. Pursuant to 5TH CIR. R. 9, Nickerson petitions this court for
release pending trial. His request is DENIED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.